Citation Nr: 1622718	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative arthritis prior to March 21, 2011.

2.  Entitlement to an initial evaluation in excess of 20 percent for cervical spine degenerative arthritis on or after March 21, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for thoracic and lumbar spine degenerative arthritis.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee degenerative arthritis.  

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to herbicide exposure.

8.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, to include as due to herbicide exposure.

9.  Entitlement to service connection for kidney cancer, to include as due to herbicide exposure.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from August 1970 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his February 2013 and May 2014 substantive appeals (VA Form 9), the Veteran requested a videoconference hearing before the Board at the RO.  However, in a March 2016 statement, the Veteran withdrew his request for a hearing.  The Board therefore deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(e) (2015).  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the October 2010 rating decision, the RO, in pertinent part, granted service connection for and assigned a 10 percent evaluation for lumbar and thoracic spine degenerative arthritis, a 10 percent evaluation for cervical spine degenerative arthritis, a 10 percent evaluation for left knee degenerative arthritis, a 10 percent evaluation for right knee degenerative arthritis.  The RO also denied service connection for kidney cancer, prostate cancer, diabetes mellitus, and PTSD.  

In November 2010, the Veteran submitted a notice of disagreement (NOD) with the October 2010 rating decision.  The NOD specifically noted the lumbar and thoracic spine disability, cervical spine disability, left knee disability, right knee disability, kidney cancer, and PTSD.  It also included a statement that the Veteran "is appealing any and all other conditions and impairments listed on his most recent rating decision."  Liberally construed, the Board finds that the NOD included the claims for service connection for prostate cancer and diabetes mellitus.  

A June 2011 report of general information notes that the Veteran wanted to withdraw the lumbar and thoracic spine, cervical spine, left knee, right knee, and PTSD claims.  An August 2011 report of general information further documents a phone call in which the Veteran expressed a wish to also withdraw his prostate cancer and diabetes mellitus claims.  Because the Veteran never submitted any written request to withdraw these claims, neither of these reports constitutes a valid withdrawal.  See 38 C.F.R. § 20.204 (2015).  Nevertheless, with the exception of the cervical spine disability, the RO has not issued a statement of the case (SOC) with regard to these issues.  When a NOD has been filed with regard to an issue and a SOC has not been issued, the appropriate action is to remand the issue for issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the cervical spine disability, the March 2011 VA examination report notes intervertebral disc syndrome (IVDS) and symptoms such as erectile dysfunction, bladder impairment, radiculopathy, and neuropathy, but does not specify whether these are manifestations of the Veteran's service-connected cervical spine degenerative arthritis or service-connected lumbar and thoracic spine degenerative arthritis.  Therefore, the Board finds that a medical opinion is needed.

With regard to kidney cancer, the Veteran has submitted materials in support of his contention that he was exposed to herbicides while stationed in Panama from November 1973 to July 1975.  On remand, the AOJ should obtain the Veteran's complete service personnel records and attempt to verify whether herbicides were used at any facility in Panama at which the Veteran was stationed during that period.  

In addition, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal.   


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cervical spine degenerative arthritis and kidney cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should request the Veteran's complete service personnel records.

As set forth in 38 U.S.C.A. § 5103A(b)(3) (West 2014) and 38 C.F.R. §3.159(c)(2) (2015), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  

3.  The AOJ should attempt to verify whether the Veteran was exposed to herbicides during his service in Panama between November 1973 and July 1975.  

The AOJ should document all efforts undertaken and the responses received.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  

The examiner should further state the total duration of incapacitating episodes over the past 12 months, state whether the Veteran has intervertebral disc syndrome (IVDS) of the cervical spine, and identify all neurological manifestations of the disability.  In so doing, he or she should indicate whether the Veteran has bladder impairment, erectile dysfunction, radiculopathy, or neuropathy associated with the cervical spine disability (as opposed to being attributable to another disorder). See March 2011 VA examination report.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

6.  The AOJ should issue a statement of the case (SOC) addressing the issues of entitlement to higher initial evaluations for lumbar and thoracic spine degenerative arthritis, left knee degenerative arthritis, and right degenerative knee arthritis; to service connection for 
an acquired psychiatric disorder, to include PTSD; and whether new and material evidence has been received to reopen a claim for service connection for prostate cancer and for diabetes mellitus, to include as due to herbicide exposure.  

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the SOC unless he perfects his appeal.  

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

8.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




